CIBT EDUCATION GROUP INC. Annual Information Form For the year ended August 31, 2011 777 West Broadway, Suite 1200 Vancouver, British Columbia, V5Z 4J7 Tel: Fax: Website:www.cibt.net Dated:November 29, 2011 TABLE OF CONTENTS GLOSSARY 2 PRELIMINARY NOTES 4 CORPORATE STRUCTURE 6 Name, Address and Incorporation 6 Intercorporate Relationships 6 GENERAL DEVELOPMENT OF THE BUSINESS 8 Three Year History 8 DESCRIPTION OF BUSINESS 9 General 9 Production and Services 10 Specialized Skill and Knowledge 27 Competitive Conditions 27 Intangible Assets 28 Cycles 28 Employees 28 Properties of the Company 29 Foreign Operations 30 Bankruptcy and Similar Procedures 30 Reorganizations 30 Risk Factors 31 DIVIDENDS 40 DESCRIPTION OF CAPITAL STRUCTURE 40 Common Shares 40 MARKET FOR SECURITIES 41 Market 41 Trading Price and Volume 41 ESCROWED SECURITIES 41 DIRECTORS AND OFFICERS 42 Name, Occupation and Security Holding 42 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 43 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 44 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 44 TRANSFER AGENTS AND REGISTRARS 44 MATERIAL CONTRACTS 44 INTERESTS OF EXPERTS 45 ADDITIONAL INFORMATION 45 Audit Committee 45 General 46 APPENDIX A 47 1 GLOSSARY “AHL-EI” means the American Hotel & Lodging Educational Institute. “AIF” means an annual information form that is prepared in connection with Part 6 of National Instrument 51-102 Continuous Disclosure Obligations. “Audit Committee” means the Company’s audit committee. “Board” means the Company’s board of directors. “CIBT” means the Company’s subsidiary, CIBT School of Business & Technology Corp. “CIBT GLN Centers” means the mini-campus GLN centers through which CIBT provides some of its programs and services. “CIBT Center Facility Providers” means the organizations providing the facilities that house the CIBT GLN Centers. “CLPNBC” means the College of Practical Nurses of British Columbia. “Company” means CIBT Education Group Inc. “DQAB” means the Degree Quality Assessment Board. “ESL” means English as a second language. “GLN” means Global Learning Network. “IRIX” means the Company’s subsidiary, IRIX Design Group Inc. “ITA” means the Industry Training Authority. “KGIC” means colleges operated by the Company’s subsidiaries, KGIC Business College (2010) Corp. and KGIC Language College (2010) Corp. “MOE” means the Ministry of Education, a central state government authority in charge of foreign cooperation in the PRC. 2 “MTCU” means the Ontario Minister of Training, Colleges, and Universities. “NI 52-110” means National Instrument 52-110 Audit Committees. “PCTIA” means the Private Career Training Institutions Agency. “PRC” means the People’s Republic of China. “SAFE” means the Chinese State Administration of Foreign Exchange. “Shane” means Shane Corporation S.à.r.l., a private limited liability company incorporated in Luxembourg. “RMB” means the renminbi, the national currency of the PRC. “SSDC” means the Company’s subsidiary, Sprott-Shaw Degree College Corp. “SSDC Centers” means the mini-campus centres through which SSDC provides some of its programs and services. “SEDAR” means the System for Electronic Document Analysis and Retrieval. “TESOL” means Teachers of English to Speakers of Other Languages, Inc. 3 PRELIMINARY NOTES Purpose This AIF is prepared in compliance with Part 6 of National Instrument 51-102 Continuous Disclosure Obligations, which requires a reporting issuer (that is not a venture issuer) to file an AIF on or before the 90th day after the end of the issuer’s most recently completed financial year, in the form prescribed as Form 51-102F2. Date of Information Unless otherwise stated, the information herein is presented as at August 31, 2011, being the date of the Company’s most recently completed financial year. Information Incorporated by Reference Information may be incorporated by reference into an AIF provided the same is concurrently or previously filed under the Company’s profile on the SEDAR website at www.sedar.com.This AIF should be read in conjunction with the Company’s consolidated financial statements, and management’s discussion and analysis for the fiscal year ended August 31, 2011 and its quarterly interim financial statements for the period ending May 31, 2011, February 28, 2011 and November 30, 2010; the Company’s information circular and proxy material pertaining to its annual general meeting to be held on December 16, 2011; and all of the
